UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-6203


CURTIS RICHARDSON, a/k/a Curtis D. Richardson, a/k/a Curtis Dale
Richardson,

                   Plaintiff - Appellant,

             v.

D. S. WILKES, Medical Staff Supervisor of Darlington County Detention Center,

                   Defendant - Appellee,

             and

WILL DUNCAN, Horry County Policeman; HORRY COUNTY POLICEMAN,
Name Unknown; BRIAN DOYLE, Doyles Wrecker Service; DENNIS PHELPS,
Horry County Magistrate; KAYMANI DANIELS WEST, US Magistrate;
SUPERVISOR OF U.S. MARSHALS, Name Unknown of the Florence Division
Office; WILLIAM FLETCHER NETTLES, IV, Assistant Federal Public Defender,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:16-cv-00835-RBH)


Submitted: August 16, 2018                                 Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Curtis Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Curtis   Richardson     appeals   the       district   court’s   orders   accepting   the

recommendation of the magistrate judge and granting Richardson’s motion for default

judgment for $5,000 rather than $10,000 as alleged in Richardson’s 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Richardson v. Wilkes,

No. 4:16-cv-00835-RBH (D.S.C. Feb. 13, 2018 & Mar. 23, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              3